Citation Nr: 0606865	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  96-51 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
scars of the right thigh, residuals of shell fragment wounds, 
with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1996 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A decision by the Board issued in November 2000 denied 
the veteran's claim for an evaluation in excess of 10 percent 
for scars of the right thigh.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in an Order dated in November 2002, 
vacated the Board's November 2000 decision and remanded the 
matter for the Board to consider whether the veteran is 
entitled to separate ratings for each scar on his right 
thigh.

In July 2003, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in November 2005.


FINDING OF FACT

The veteran has two superficial scars on his right lateral 
thigh which were found to be nontender on examination in 
October 1998; at the most recent VA medical examination in 
November 2004 the veteran complained of having tenderness of 
only one of the two scars and the examining physician found 
no objective signs on clinical examination that the scar was 
painful.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
scars of the right thigh are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002); 38 C.F.R. §§ 3.321(b)(1),  4.118, Diagnostic Code 
7804 (2005)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist.  VA has fulfilled the notice 
and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  A letter sent to the veteran in 
February 2004 by the VA Appeals Management Center (AMC) in 
Washington, DC, satisfied the statutory and regulatory duty 
to notify provisions.  The veteran has been afforded multiple 
medical examinations of his thighs for disability evaluation 
purposes, and there is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  The initial adjudication of the veteran's claim on 
appeal for an increased disability rating was prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The notice provided to the veteran by the AMC in 
February 2004 was the kind of remedial notice which the Court 
found in Pelegrini v. Principi, 18 Vet. App. 112 (2004), to 
be permissible under the VCAA and its implementing 
regulations.  The timing of the notice provided to the 
veteran in February 2004 by the AMC did not in any way affect 
the essential fairness of the adjudication of the veteran's 
claim on appeal and was not prejudicial to him.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 120 (2005).

Legal Criteria.  Disability evaluations are determined by 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7804 provided that an evaluation of 10 percent was warranted 
for superficial scars, tender and painful on objective 
demonstration.  Diagnostic Code 7803 provided that an 
evaluation of 10 percent was warranted for superficial scars, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7805 provided that other scars were rated on the limitation 
of function of the part affected.  None of these former 
diagnostic codes provided for a schedular evaluation in 
excess of 10 percent.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Effective August 30, 2002, Diagnostic Code 
7801 provides that scars, other than of the head, neck, or 
face, which are deep or which cause limited motion, of an 
area or areas exceeding six square inches (39 sq. cm.), 
warrant an evaluation of 10 percent.  Note (1) to Diagnostic 
Code 7801 states that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of the extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) to 
Diagnostic Code 7801 states that a deep scar is one 
associated with underlying soft tissue damage.

Effective August 30, 2002, Diagnostic Code 7802 provides that 
an evaluation of 10 percent is warranted for scars, other 
than of the head, neck, or face, of an area or areas of 144 
square inches (929 sq. cm.) or greater which are superficial 
and which do not cause limited motion.  Note (1) to 
Diagnostic Code 7802 is the same as Note (1) to Diagnostic 
Code 7801.  Note (2) to Diagnostic Code 7802 states that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Effective August 30, 2002, Diagnostic Code 7803 provides that 
an evaluation of 10 percent is warranted for superficial, 
unstable scars.  Note(1) to Diagnostic Code 7803 states that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) to 
Diagnostic Code 7803 is the same as Note (2) to Diagnostic 
Code 7802.

Effective August 30, 2002, Diagnostic Code 7804 provides that 
an evaluation of 10 percent is warranted for superficial 
scars which are painful on examination.  Note (1) to 
Diagnostic Code 7804 is the same as Note (2) to Diagnostic 
Code 7803.

Effective August 30, 2002, Diagnostic Code 7805 provides that 
other scars are rated on limitation of function of the 
affected part.

Analysis.  The evidence reviewed by the Board concerning the 
scars on the veteran's right thigh includes the reports of VA 
examinations in May 1996, October 1998, and November 2004 and 
a statement by a private treating physician of the veteran 
dated in May 1997, as well as the report of an earlier VA 
examination in April 1970.  None of the VA physicians who saw 
and examined the veteran in 1970, 1996, 1998, and 2004, or 
his private treating physician, found that the right thigh 
scars were or are poorly nourished with ulceration or deep 
(that is, associated with soft tissue damage), or of an area 
of 929 square centimeters (144 square inches), or unstable, 
and so the Board finds that the scars of the right thigh do 
not meet the criteria of former Diagnostic Code 7803 or of 
revised Diagnostic Codes 7801, 7802, or 7803 for an 
evaluation of 10 percent.

The 10 percent evaluation in effect for the veteran's 
service-connected right thigh scars was granted by a rating 
decision in June 1970 on the basis that such scars met the 
criteria of former Diagnostic Code 7804 as being superficial 
scars which were tender and painful on objective 
demonstration.  The VA physician who examined the veteran in 
April 1970 had reported that one of the veteran's right thigh 
scars was "somewhat tender."

The VA physician who examined the veteran in May 1996 found 
that the veteran's right thigh scars were "mildly tender."  
The VA physician who examined the veteran in October 1998 
found that the veteran's right thigh scars were 
"nontender", and he did not report that those scars were 
painful on objective demonstration.  The physician who 
examined the veteran for disability evaluation purposes in 
November 2004 reported that the veteran has two scars on his 
right thigh.  One scar is on the upper lateral right thigh 
and is 4 cm. long and 1.5 cm. wide.  The other scar is on the 
distal anterolateral right thigh and is 6 cm. long and 4 cm. 
wide.

At the VA examination in November 2004, the physician 
reported that the veteran complained of persistent tenderness 
of the lower of the two scars on his right thigh, but he did 
not complain of any tenderness or pain of the upper of the 
two scars on his right thigh.  The examiner noted that 
although the veteran stated that the lower of the two right 
thigh scars was tender, "during the exam, no flinching or 
objective signs of pain was noted."

The veteran's representative has argued that the veteran is 
entitled to two separate 10 percent evaluations for his two 
service-connected right thigh scars under former Diagnostic 
Code 7804.  The Board does not agree.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002) provided an evaluation of 10 
percent for superficial "scars" which were tender and 
painful on objective demonstration and not for each scar 
which was tender and painful on objective demonstration.

In support of his argument, the veteran's representative 
cited Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
Court's holding in Esteban does not support the assignment of 
separate ratings for the scars on the veteran's lateral thigh 
in this case.  The Court noted in Esteban that 38 C.F.R. 
§ 4.14, pertaining to the avoidance of "pyramiding", 
provides that, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  The Court stated that the critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping and that a 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  

Thus, in accordance with the holding in Esteban, where an 
individual has two or more scars on a limited area of his or 
her body, such as on the lateral thigh, the symptom of 
tenderness/pain which is produced by one scar would have to 
be "distinct and separate" from the symptom of 
tenderness/pain which is produced by another scar on the 
same, limited area of the body.  This is a matter which the 
claimant would have to allege and which would then have to 
supported by competent evidence.

However, in this case, the veteran has not in fact alleged 
that he experiences tenderness/pain from one of his service-
connected scars on his right lateral thigh as being distinct 
and separate from a feeling or sensation of tenderness/pain 
from the other service-connected scar on his right lateral 
thigh.  Indeed, at the VA examination in November 2004, he 
did not complain about or report having any tenderness or 
pain of the upper right thigh scar.  

The veteran's representative's argument amounts to a 
contention that pursuant to the criteria of former Diagnostic 
Code 7804 any claimant who is seeking an increased disability 
evaluation for more than one service-connected scar on the 
same, limited area of the body is necessarily entitled to 
separate 10 percent ratings for each such scar regardless of 
whether the claimant has presented any allegation that he or 
she is experiencing a feeling or sensation of tenderness/pain 
from one service-connected scar as being distinct and 
separate from a feeling or sensation of tenderness/pain from 
another service-connected scar in the same area.  This 
argument is unreasonable and, because it is unreasonable, it 
is unpersuasive.  Furthermore, even if a person might 
experience tenderness/pain of one scar as distinct and 
separate from tenderness/pain of another scar on the same 
limited area of the body, competent medical evidence may be 
needed to determine whether the person is objectively rather 
than only subjectively having such a feeling or sensation 
from two or more scars on the same limited area of his/her 
body because former Diagnostic Code 7804 required that a 
service-connected scar be tender and painful on objective 
demonstration in order to be compensable.

In the absence of any convincing rationale for the 
proposition that a claimant may be entitled to separate 10 
percent ratings for two or more scars on the same limited 
area of the body such as the lateral thigh, under the rating 
criteria of former Diagnostic Code 7804 or under any other 
applicable provision of VA's rating schedule, and in the 
absence of any evidence whatsoever that the appellant in this 
case even has the symptomatology which his representative has 
argued would entitle him to such separate 10 percent ratings, 
the Board must deny the veteran's claim for separate 10 
percent evaluations for the two service-connected scars on 
his right thigh.

There is no entitlement to separate 10 percent ratings for 
the scars on the veteran's right thigh under revised 
Diagnostic Code 7804, which provides an evaluation of 10 
percent for superficial scars which are painful on 
examination, for the same reasons that there is no 
entitlement under the former Diagnostic Code 7804. 

The VA physician who conducted the VA examination of the 
veteran in May 1996 found that there was no involvement of 
the veteran's right hip or his right knee associated with his 
service-connected scars on the right thigh, and this finding 
was confirmed by the VA physicians who conducted the VA 
examinations of the veteran in October 1998 and in November 
2004.  The VA examiner in October 1998 found and reported 
that the veteran had normal range of motion of his hips and 
knees, bilaterally, and the VA examiner in November 2004 
found and reported that the veteran has no limitation of 
motion of a joint secondary to his service-connected right 
thigh scars.

In contrast, the private physician who saw the veteran in 
1997 reported that the veteran's in-service injuries from a 
booby trap to his "right ankle, right leg, and right ankle" 
[sic] resulted in limitation of motion of the veteran's right 
lower extremity "by 25-30%" and limitation of "muscle 
strength testing" [of muscles which the private physician 
did not specify] by 40% on the right as compared to the left.  
No other physician who has examined or treated the veteran 
since his separation from active service in April 1969 has 
made the findings such as those findings which were reported 
by the private physician reported almost nine years ago of 
impairment of muscle strength [presumably of the muscles of 
the veteran's right lower extremity] and of limitation of 
motion [presumably of the veteran's right hip and/or of the 
right knee], and so the Board finds that those findings 
reported by the private physician in May 1997 must be 
considered anomalous and not indicative of the current status 
of the veteran's right lower extremity.  

The Board finds that the preponderance of the evidence of 
record is against a finding that the veteran's service-
connected right thigh scars have any significant or 
appreciable effect on the functioning of his right lower 
extremity.  Thus, the Board finds that there is no limitation 
of the part affected (that is, the right lower extremity) 
which would permit an evaluation for the veteran's service-
connected right thigh scars under former Diagnostic Code 7805 
or under revised Diagnostic Code 7805.

In sum, the veteran is entitled to one 10 percent evaluation, 
and no more, for his scars of the right thigh.  In reaching 
this decision, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Veterans Appeals in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that in this case 
that the disability picture presented by the veteran's right 
thigh scars is not so exceptional or unusual as to render 
impractical the application of regular schedular standards.  
Such scars have not required hospitalization or markedly 
interfered with the veteran's employment during the appeal 
period.  A referral for an evaluation on an extraschedular 
basis is thus not warranted, and the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
scars of the right thigh, residuals of shell fragment wounds, 
with retained foreign bodies, is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


